Contact:Kathleen Campbell, Marketing Director First Citizens Community Bank 570-662-0422 15 S. Main Street 570-662-8512 (fax) Mansfield, PA 16933 Citizens Financial Services, Inc. Reports Third Quarter 2015 Earnings MANSFIELD, PENNSYLVANIA— October 28, 2015 – Citizens Financial Services, Inc. (OTC BB: CZFS), parent company of First Citizens Community Bank, has released its unaudited financial performance for the three and nine months ended September 30, 2015. For the nine months ended September 30, 2015, net income totaled $9,166,000 which compares to net income of $9,909,000 for the comparable 2014 period.This represents a decrease of $743,000, or 7.5%. Earnings per share of $3.04 for the first nine months of 2015 compares to $3.26 for the first nine months of 2014.Annualized return on equity for the nine months ended September 30, 2015 and 2014 was 11.93% and 13.64%, while return on assets was 1.31% and 1.46%, respectively.Included in 2015 results are $405,000 of costs associated with The First National Bank of Fredericksburg (FNB) merger and $686,000 of foreclosed property expenses. For the three months ended September 30, 2015 net income totaled $2,857,000 which compares to net income of $3,368,000 for the third quarter of 2014, which is a decrease of $511,000. Earnings per share of $.95 for the third quarter of 2015 compares to $1.11 for the third quarter last year.Annualized return on equity for the three months ended September 30, 2015 and 2014 was 11.00% and 13.59%, while return on assets was 1.21% and 1.48%, respectively.Third quarter results are impacted by $282,000 of FNB merger related costs and $328,000 of foreclosed property expenses. CEO and President Randall E. Black stated, “Our financial performance for the quarter was solid, although it reflects the ongoing yield curve challenges that we and other financial institutions are forced to deal with.Our performance was also impacted by FNB merger related costs, which were expected, and other expenses related to foreclosed properties.We also have incurred additional costs in 2015 related to our expansion into the Lock Haven market in the first quarter, which aligns with our strategic plan.Despite this, our financial results remain strong and continue to compare favorably to peers”. Net interest income before the provision for loan loss has increased from $22,736,000 for the nine months ended September 30, 2014 to $22,793,000 for 2015.For the nine months ended September 30, 2015, interest income decreased $76,000, which has been offset by a decrease in interest expense of $133,000.With the existing yield curve and the ongoing interest rate environment, the margin has decreased from 3.85% last year to 3.78% for 2015.This has resulted in continued pressure on the tax-effected yield on interest earning assets, which has decreased from 4.43% last year to 4.32% this year.The cost of interest bearing liabilities has also declined, from .71% last year to .66% in 2015.Offsetting the declining margin, the Company has been successful in increasing interest earning assets, particularly loans.For 2015, average loans have increased by $29.6 million compared to the first nine months of 2014.The provision for loan losses decreased $120,000 for the nine month comparable periods. At September 30, 2015, total assets were $954.0 million, up from total assets of $913.0 million as of September 30, 2014 and up $29.0 million from total assets of $925.0 million at December 31, 2014.Compared to December 31, 2014, available for sale investments have decreased $5.5 million, mostly due to unattractive yields in the market.However, net loans have increased $28.7 million, or 5.2%, compared to the end of last year.Included within this loan growth is $11.2 million that has come from the continued success in growing loans in the Mill Hall / Lock Haven market. Asset quality remains strong, and improving, with non-performing assets to total loans at 1.44% as of September 30, 2015 compared to 1.67% at December 31, 2014 and September 30, 2014.Annualized net charge-offs as a percent of average loans remains very low at .03%. 1 Stockholders’ equity totaled $103.9 million at September 30, 2015, which compares to $100.5 million at December 31, 2014 and $99.2 million at September 30, 2014.For 2015, net income of $9.2 million was offset by cash dividends of $4.0 million and net treasury share purchases and re-issues of $2.0 million.A regular cash dividend of $.41 per share was paid on September 25, 2015 to shareholders of record on September 18, 2015.This regular quarterly cash dividend is an increase of 2.5% over the regular dividend declared a year ago.Additionally, due to the continued outstanding financial performance, the Board of Directors declared a one-time special cash dividend of $.10 per share which was also paid on September 25, 2015 to shareholders of record on September 18, 2015. “Our strong financial performance has permitted us to continue paying an attractive cash dividend and reflects the Board of Directors' desire to provide total shareholder return to our shareholder base. Additionally, our Management Team plus numerous teams of dedicated employees have been extremely busy during the third quarter working on the acquisition of FNB and our expansion into the Lebanon Valley Region of Pennsylvania.Teams from both First Citizens and FNB have worked diligently on the merger and we anticipate a successful closing and conversion in the fourth quarter of 2015.As work progresses on the merger, we remain optimistic about the tremendous growth opportunities this new market provides, added Mr. Black”. Citizens Financial Services, Inc. has over 1,500 shareholders, the majority of whom reside in Potter, Tioga, and Bradford Counties, Pennsylvania and Allegany County, New York, where their 18 offices are located. Note: This press release may contain forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. Actual results and trends could differ materially from those set forth in such statements due to various factors. These factors include operating, legal and regulatory risks; changing economic and competitive conditions and other risks and uncertainties. 2 CITIZENS FINANCIAL SERVICES, INC. CONSOLIDATED BALANCE SHEET (UNAUDITED) September 30 December 31 September 30 (in thousands except share data) ASSETS: Cash and due from banks: Noninterest-bearing Interest-bearing Total cash and cash equivalents Interest bearing time deposits with other banks Available-for-sale securities Loans held for sale Loans (net of allowance for loan losses: $7,045 at September 30, 2015; $6,815 at December 31, 2014 and $6,816 at September 30, 2014) Premises and equipment Accrued interest receivable Goodwill Bank owned life insurance Other assets TOTAL ASSETS LIABILITIES: Deposits: Noninterest-bearing Interest-bearing Total deposits Borrowed funds Accrued interest payable Other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Preferred Stock $1.00 par value; authorized 3,000,000 shares; none issued in 2015 or 2014 Common stock $1.00 par value; authorized 15,000,000 shares at September 30, 2015, December 31, 2014 and September 30, 2014; issued 3,335,236 shares at September 30, 2015, December 31, 2014 and September 30, 2014 Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) Treasury stock, at cost:334,165 shares at September 30, 2015; 296,280 shares at December 31, 2014 and 293,332 shares at September 30, 2014 TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY 3 CITIZENS FINANCIAL SERVICES, INC. CONSOLIDATED STATEMENT OF INCOME (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, (in thousands, except per share data) INTEREST INCOME: Interest and fees on loans Interest-bearing deposits with banks 33 25 51 Investment securities: Taxable Nontaxable Dividends 35 40 TOTAL INTEREST INCOME INTEREST EXPENSE: Deposits Borrowed funds TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME: Service charges Trust Brokerage and insurance Gains on loans sold 85 40 Investment securities gains, net Earnings on bank owned life insurance Other TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSES: Salaries and employee benefits Occupancy Furniture and equipment 86 Professional fees FDIC insurance Pennsylvania shares tax Merger and acquisition ORE expenses Other TOTAL NON-INTEREST EXPENSES Income before provision for income taxes Provision for income taxes NET INCOME PER COMMON SHARE DATA: Net Income - Basic Net Income - Diluted Cash Dividends Paid Number of shares used in computation - basic Number of shares used in computation - diluted 4 Financial Highlights Three Months Ended Nine Months Ended September 30, September 30, Performance Ratios and Share Data: Return on average assets (annualized) 1.21% 1.48% 1.31% 1.46% Return on average equity (annualized) 11.00% 13.59% 11.93% 13.64% Net interest margin (tax equivalent) 3.73% 3.84% 3.78% 3.85% Cash dividends paid per share Earnings per share - basic Earnings per share - diluted Number of shares used in computation - basic Number of shares used in computation - diluted Balance Sheet Highlights (dollars in thousands): September 30, 2015 December 31, 2014 September 30, 2014 Assets Investment securities: Available for sale Loans (net of unearned income) Allowance for loan losses Deposits Stockholders' Equity Non-performing assets Non-performing assets to total loans 1.44% 1.67% 1.67% Annualized net charge-offs to total loans 0.03% 0.16% 0.19% Average Leverage Ratio 10.99% 10.99% 10.78% Common shares outstanding Book value per share 5
